212 Ga. 37 (1955)
89 S.E.2d 889
RAY, by Guardian,
v.
ASHBURN BANK.
19110.
Supreme Court of Georgia.
Argued September 14, 1955.
Decided October 13, 1955.
Rehearing Denied November 16, 1955.
James H. Pate, for plaintiff in error.
John R. Rogers, contra.
DUCKWORTH, Chief Justice.
Where, as here, stipulated facts show that the defendant in fi. fa. conveyed the land levied upon to a claimant for a valuable consideration, the deed containing a clause to the effect that the grantor reserved the right to occupy the conveyed land without paying rent "so long as he desires to do so," the reservation is not a life estate, since by its plain terms it may be terminated at will; and it was therefore not subject to the levy, and the court erred in ruling against the claimant. Code § 61-101; Harber & Brother v. Nash, 126 Ga. 777 (55 S.E. 928). Compare Mitchell v. Spillers, 203 Ga. 565 (47 S.E.2d 564).
Judgment reversed. All the Justices concur.